[UNPUBLISHED]
PER CURIAM.
Kandice Ball appeals the district court’s1 dismissal of an Individuals with Disabilities Education Act suit she brought against the Arkansas Department of Education and the Greene County Technical School District. Athough Ball has not filed a brief in this case, we have reviewed the record and conclude that Ball’s complaint is without merit.
The judgment is affirmed. See 8th Cir. R. 47A(a). We deny Ball’s pending motions.

. The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas.